McEWEN, President Judge,
concurring:
¶ 1 While the expression of the majority view reflects a careful analysis and persuasive rationale and while I join in the ruling of the majority, I differ with my distinguished colleagues as to the reason why the order of the Court of Common Pleas of Dauphin County must be vacated.
¶ 2 The legislature of this Commonwealth has decreed in the Public School Code of 1949 that:
The board of school directors in any school district may adopt and enforce such reasonable rules and regulations as it may deem necessary and proper, regarding the management of its school affairs and the conduct and deportment of all superintendents, teachers, and other appointees or employes during the *1226time they are engaged in their duties to the district....
24 Pa.C.S. § 5-510.
¶ 3 The clear and certain declaration of the statute reveals the intention of the enacting branches that the primary responsibility for the administration and operation of the school districts rests with the board of school directors in any school district. Id. Thus, courts should not intrude upon the prerogative of school boards to direct both the manner in which teachers shall respond to situations that arise in the school, as well as the method of enforcing those directives.6 It is, therefore, upon this declaration of the School Code that I would vacate the Order of the trial court — while hastening to emphasize that, since I am of the mind that sanction must not befall this, or any other, teacher in the absence of a written policy addressing such situations, the Harrisburg School District wisely acted when it expunged all disciplinary references from the personnel file of the subject teacher.
¶ 4 .It is fitting, perhaps, under all the circumstances and the particular facts of this case, to address the wisdom of the legislative directive. This entire matter has arisen from an incident7 in which a nine-year-old special education student thrust a knee into the groin of a teacher when that teacher intervened in a dispute. While the teacher testified that the blow took wind right out of me and it was very painful, he was able to return to his class, and continued instruction for the day as best [he] could. No weapon was involved, no student was injured, and the teacher did not require medical attention.
¶ 5 The thought occurs that the instant occurrence is the very type of incident which school administrators would want to review before summoning city police to the school grounds. The record indicates that the Harrisburg School District has over 1,000 employees, 650 of whom are teachers, counselors or administrators. Anger, fear, or other emotions in a given situation can cause people to react — or overreact— in a variety of ways. Therefore, it is not unreasonable for a school board, in the best interest of the children, school personnel, including teachers, and the public at large, to impose a procedure designed to enhance the uniformity of the response of employees to student misconduct. Thus some would suggest that an abundance of wisdom underlies the decision of the legislature to restrict to the school boards the prerogative of drafting policies and regulations for the operation of school districts, and any revision in that sound public policy must be reserved to the legislature itself.
¶ 6 I proceed to this concurring statement for the further reason that I do not share the view of the majority that Section 4954 of the Crimes Code, 18 Pa.C.S. § 4954, is not also applicable to proceedings in juvenile court. Section 4954 provides, in relevant part:
§ 4954. Protective orders
Any court with jurisdiction over any criminal matter may, after a hearing and in its discretion, upon substantial evidence, which may include hearsay or the declaration of the prosecutor that a witness or victim has been intimidated or is reasonably likely to be intimidated, issue protective orders, including, but not limited to, the following:
(1) An order that a defendant not violate any provision of this sub-chapter or section 2709 (relating to harassment and stalking).
(2) An order that a person other than the defendant, including, but not limited to, a subpoenaed witness, not violate any provision of this subchapter.
(3) An order that any person described in paragraph (1) or (2) *1227maintain a prescribed geographic distance from any specified witness or victim.
(4) An order that any person described in paragraph (1) or (2) have no communication whatsoever with any specified witness or victim, except through an attorney under such reasonable restrictions as the court may impose.
18 Pa.C.S. § 4954 (emphasis added).
¶ 7 One of the stated purposes of the Juvenile Act is to provide remedies [c]on-sistent with the protection of the public interest, 42 Pa.C.S. § 6801. To the extent that the Juvenile Act is concerned with the public interest, it should be read in pari materia8 with the stated purpose of the Crimes Code, specifically, [t]o forbid and prevent conduct that unjustifiably inflicts or threatens substantial harm to individual or public interest. 18 Pa.C.S. § 104(1).
¶ 8 A delinquent act, which is the basis under the Act for a finding of delinquency and dependency, is an act designated a crime under the laws of this Commonwealth. 42 Pa.C.S. § 6302 (emphasis added). Therefore, when a juvenile is charged with a delinquent act, the juvenile court empowered to adjudicate that charge is a court with jurisdiction over a criminal matter, 18 Pa.C.S. § 4954, and is thereby vested with authority to enter a protective order.
¶ 9 Moreover, I am of the mind that the focus of Section 4954 is not the actor but the victim, and that a person who may be threatened or intimidated by a juvenile is no less a victim because the offender is less than 18 years old.
¶ 10 Thus it is that I conclude that the juvenile court is permitted under the terms of Section 4954 to issue appropriate protective orders.

. The method of enforcement would certainly seem a proper subject of collective bargaining.


. It is interesting to note that the incident which is the subject of this appeal is not the incident which gives rise to the adjudication of dependency.


. 1 Pa.C.S. § 1932.